Case 2:20-mj-05094-DUTY Document 10 Filed 10/26/20 Page 1 of 3 Page ID #:26
      Case 2:20-mj-05094-DUTY Document 10 Filed 10/26/20 Page 2 of 3 Page ID #:27



1    the defendant’s appearance as required and the safety or any person or the
2    community [18 U.S.C. § 3142(e)(2)].
3          The Court finds that no condition or combination of conditions will
4    reasonably assure: ‫ ܈‬the safety of any person or the community.
5          The Court has considered: (a) the nature and circumstances of the offense(s)
6    charged, including whether the offense is a crime of violence, a Federal crime of
7    terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
8    or destructive device; (b) the weight of evidence against the defendant; (c) the
9    history and characteristics of the defendant; and (d) the nature and seriousness of
10   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
11   considered all the evidence adduced at the hearing, the arguments of counsel, and
12   the report and recommendation of the U.S. Pretrial Services Agency.
13         The Court bases its conclusion as to danger to the community on the
14   following:
15                ‫܈‬     Defendant’s criminal history includes a violent offense,
16   specifically a 2016 felony conviction for assault with a deadly weapon with force
17   and possible great bodily injury, as well as convictions in 2014 and 2015 for felony
18   second degree burglary, misdemeanor contempt, misdemeanor trespass and
19   misdemeanor vandalism.
20                ‫܈‬     Defendant has an active warrant in Los Angeles County for
21   probation violations;
22                ‫܈‬     The Complaint alleges that during the course of a probation
23   search, law enforcement found under Defendant’s bed a firearm with no serial
24   number; the firearm, which appeared to be a semi-automatic rifle, was loaded with
25   18 rounds of ammunition, no round in the chamber, and the safety disengaged;
26                ‫܈‬     The Complaint alleges that Defendant is a known and self-
27   admitted member of Mara Salvatrucha (MS-13), and the Pretrial Services Report
28
                                               2
      Case 2:20-mj-05094-DUTY Document 10 Filed 10/26/20 Page 3 of 3 Page ID #:28



1    states that Defendant has numerous aliases and that records indicate various name
2    and date of birth variations for him.
3          IT IS THEREFORE ORDERED that the defendant be detained until trial.
4    The defendant will be committed to the custody of the Attorney General for
5    confinement in a corrections facility separate, to the extent practicable, from
6    persons awaiting or serving sentences or being held in custody pending appeal.
7    The defendant will be afforded reasonable opportunity for private consultation
8    with counsel. On order of a Court of the United States or on request of any
9    attorney for the Government, the person in charge of the corrections facility in
10   which defendant is confined will deliver the defendant to a United States Marshal
11   for the purpose of an appearance in connection with a court proceeding.
12   [18 U.S.C. § 3142(i)]
13
     Dated: October 26, 2020
14
                                                        /s/
15                                             PATRICIA DONAHUE
                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
